DETAILED ACTION
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regard to claim 1, while optical devices for a motor vehicle headlight having a primary optical element having a main body and having a plurality of optical waveguide bodies projecting from the main body so as to form a desired light distribution from the light of light sources, which optical waveguide bodies in each case have a light-receiving surface into which light from light sources can be fed, and also a light-emitting surface; a holder, on which the main body  of the primary optical element  is arranged on a front face of the holder , wherein the optical waveguide bodies  of the primary optical element penetrate the holder  through an opening region  of the holder; and a covering element  which is arranged on a rear face of the holder, facing away from the main body of the primary optical element, wherein the covering element has a number of openings corresponding to the number of optical waveguides, and openings corresponding to the optical waveguides, which openings are set up to receive the optical waveguide bodies of the primary optical element and to hold them in position, wherein the covering element can be connected to the holder by means of at least one first engaging element arranged on the covering element, which first engaging element engages with at least one second engaging element arranged on the holder, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:

The optical element as disclosed above wherein the at least one second engaging element is formed as a projection  projecting from the holder with an engaging section, which has a height extending from the holder and a width, and an end section , which has a height and a width, and 
wherein the at least one first engaging element is designed as a guide recess  in the covering element , wherein the guide recess has a first region  and a second region  which is tapered in comparison to the first region, which second region  extends along a slip-on direction, and has a width extending transversely to the slip-on direction, wherein the projection  can be inserted into the first region  of the guide recess  and can be moved within the guide recess in such a way that the second region  of the guide recess can be slipped onto the engaging section  of the projection  by means of a movement of the covering element in the slip-on direction.

Claims 2-16 are allowed for being dependent on the allowed claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Stoehr et al. (US 20180264994 A1) discloses an optical element having a holder and an cover element, wherein the cover element is arranged between the light sources and the holder to accurately position the optical element.

Krenn et al. (US 9664847 B2) discloses an optical element having a holder and an cover element, wherein the holder is provided, by which light entrance surfaces of the optical waveguide bodies are held in a position related to the light sources, and hence ensures preventing the losses of light, as well as ensures compact structure of the optical element.

Schwaiger Stephan (DE 102017209815 A1) discloses an optical element having a holder and an cover element, wherein efficient operation of the lighting device can be enabled. Since the coupling-in efficiency is provided with large influencing factor, the light distribution of the lighting device can be easily and efficiently adjusted. Since the immersion depth of the inlet section is limited, the minimum distance between the light sources and the light-receiving surface of the respective optical waveguide bodies can be achieved. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR ROJAS CADIMA/           Patent Examiner of Art Unit 2875